PER CURIAM:
Alvin B. Truesdale appeals from the district court’s orders granting his motion for voluntary dismissal and dismissing, without prejudice, his action in which he sought to have the district court direct the United States Parole Commission to determine that he was eligible for parole. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny Truesdale’s motion for appointment of counsel and his motion to place his appeal brief under seal and affirm for the reasons stated by the district court. See Truesdale v. Smith, No. CA-03-2239-8-18-BI (D.S.C. Nov. 20, 2003; Dec. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED